DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see the amendments to claims and arguments, filed on 8/31/2022, with respect to  claims  have been fully considered and are persuasive.  The  rejection under 35 USC 112 b of  claims 1-3, 6--20 has been withdrawn. 

Allowable Subject Matter

Claim 1-3, 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 1, the closest prior art or record fails to teach or reasonably suggest that apparatus for guiding an electromagnetic microwave, having: antenna surrounding walls, which at least partially define an interior space so as to surround therein at least an end region of an antenna of a microwave source, waveguide boundary walls, at least two of which are arranged parallel to each other, wherein the waveguide boundary walls form a cuboid-shaped waveguide having cross-section shape, wherein a cross-sectional plane is defined by a first direction that extends along a longitudinal direction of the antenna and a second direction that extends perpendicularly to the first direction, wherein the two parallel waveguide boundary walls are aligned perpendicular to the first direction and are located at a distance along the first direction, wherein said antenna extends from a base region to the end region, wherein a first one of the two waveguide boundary walls that are arranged in parallel extends at the base region, wherein a second one of said two waveguide boundary walls that are arranged in parallel extends between the base region and the end region of said antenna, wherein a: is a width of the waveguide along the second direction, b: a height of the waveguide along the first direction, wherein the apparatus is designed to let proceed a microwave from the interior space of the antenna surrounding walls into the waveguide, wherein one of the following holds: the two parallel waveguide boundary walls are at least partially connected by at least one rounded off waveguide boundary wall; a third and a fourth waveguide boundary wall of the waveguide boundary walls are arranged parallel to each other, are oriented perpendicularly on the first one and the second one of the waveguide boundary walls, and connect the first waveguide boundary wall to the second waveguide boundary wall such that the cross-section shape of the waveguide is rectangular.  Hence claim 1 and depending claims are allowed.
Referring to the claim 20, the closest prior art or record fails to teach or reasonably suggest that  A method of guiding an electromagnetic microwave, having: allowing a microwave to proceed from an interior space into a waveguide, wherein antenna surrounding walls delimit the interior space so as to surround therein at least an end region of an antenna of a microwave source, in particular laterally annularly as well as frontally; wherein waveguide boundary walls, at least two of which are arranged parallel to each other, form the waveguide having a substantially rectangular cross-section shape, wherein a cross-sectional plane is defined by a first direction that extends along a longitudinal direction of the antenna and a second direction that extends perpendicular to the first direction, wherein the two parallel waveguide boundary walls are aligned perpendicular to the first direction and are located at a distance along the first direction, wherein said antenna extends from a base region to the end region, wherein a first one of the two waveguide boundary walls that are arranged in parallel extends at the base region, wherein a second one of said two waveguide boundary walls that are arranged in parallel extends between the base region and the end region of said antenna, wherein it holds 

    PNG
    media_image1.png
    42
    151
    media_image1.png
    Greyscale

Wherein   a: is a width of the waveguide along the second direction, b: is a height of the waveguide along the first direction. wherein one of the following holds:   

the two parallel waveguide boundary walls are at least partially connected by at least one rounded off waveguide boundary wall; a third and a fourth waveguide boundary wall of the waveguide boundary walls are arranged parallel to each other, are oriented perpendicularly on the first one and the second one of the waveguide boundary walls, and connect the first waveguide boundary wall to the second waveguide boundary wall such that the cross-section shape of the waveguide is rectangular.  Hence, claim 20 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-3, 6-20 are allowed.
Claims 4, 5 are cancelled by applicant.

Prior art:  The closest prior art of record in USPTO 892 teaches  devices which drive electromagnetic waves for plasma generation but their structure is completely different from the structure disclosed in the instant application and which is non-obvious to a person with ordinary skill in the art.  Hence allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        9/2/2022